DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 4 and 15, applicant claims “freely rotatable”.  Examiner is unsure how this is different than “rotatably attached” as in claim 3.  Do claims 4 and 15 require a frictionless environment?  Examiner is unclear of the scope of “freely” modifying “rotatable”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-11 are rejected under 35 U.S.C. 102a1 as being anticipated by 2016/0088924 Haymond.
Regarding claim 1, Haymond discloses a phone grip attachment (title) comprising: 
a base 26 configured for attachment to a phone (having adhesive 30); and 
a finger-hold attached to the base, the finger-hold having a top member 70 and a bottom member 42, the finger-hold being movable between an extended position (figure 16b) in which an opening is defined between the top member 70 and the bottom member 42 for use in gripping the phone (figure 4) and a collapsed position (figure 16a) in which the top member 70 is substantially flat against the bottom member 42.

Regarding claims 3 and 4, Haymond discloses the phone grip attachment as recited in claim 1, wherein the finger-hold is rotatably attached to the base 26 [0034], the finger-hold is freely rotatable relative to the base (as best understood).

Regarding claim 5, Haymond discloses the phone grip attachment as recited in claim 1, wherein the top member 70 of the finger-hold is pivotally attached to the bottom member 42 of the finger-hold.  Examiner notes that “pivotally attached” allows top member to go between the extended and retracted position.  Examiner notes that top member 70 goes between the extended and retracted positions as disclosed.  Examiner notes that “pivotally attached” does not include a pin, which is later claimed in claim 18.

Regarding claim 6, Haymond discloses the phone grip attachment as recited in claim 1, wherein the bottom member 24 includes tabs 66 at each end thereof (figure 7).

Regarding claim 7, Haymond discloses the phone grip attachment as recited in claim 1, wherein the base 26 includes at least one locking portion 34 configured to engage a portion of the finger-hold (engages post 46 of bottom member 42) to retain the finger-hold in the collapsed position (retains the finger hold in both positions, shown in figures 16a and 16b).

Regarding claim 8, Haymond discloses the phone grip attachment as recited in claim 7, wherein the at least one locking portion 34 comprises at least one overhang 34 defining a gap 38 (best shown in figure 12), the gap below the overhang being configured to receive a portion of the finger-hold (receives post 46 of bottom member 42) to retain the finger-hold in the collapsed position (retains the finger hold in both positions, shown in figures 16a and 16b).

Regarding claim 9, Haymond discloses the phone grip attachment as recited in claim 8, wherein the bottom member 42 of the finger-hold includes at least one tab 46 at an end thereof, the tab being configured to be received in the gap below the overhang to retain the finger-hold in the collapsed position (figures 16a and 16b).

Regarding claim 10, Haymond discloses the phone grip attachment as recited in claim 9, wherein the tab 46 comprises a lower portion having a first thickness (around post 46) and an upper portion having a second thickness 50 greater than the first thickness, the lower portion configured to be received in the gap 38 and a contoured edge 58 between the upper and lower portions configured to engage a free edge of the locking portion 34 to prevent additional rotation of the finger-hold.

Regarding claim 11, Haymond discloses the phone grip attachment as recited in claim 8, wherein a central portion of the finger-hold (of bottom member 42) is configured to be received in the gap below the overhang to retain the finger-hold in the collapsed position (retains the finger hold in both positions, shown in figures 16a and 16b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Haymond as applied to claim 1 above, and further in view of 3572870 Marks.
Regarding claim 2, Haymond discloses the phone grip attachment of claim 1, wherein the finger hold is biased to the collapsed position, not the extended position.
Marks discloses a handle having a base and a finger hold 10 with biasing springs 15 and 15’ which “serve to bias the handle H  into its outwardly extending position” (column 2, line 22), and is retained closed using a latch.
It would have been obvious to one of ordinary skill in the art at the time of the invention to bias the handle of Haymond in the extended position, and kept closed with a latch as taught in Marks, instead of being biased in the closed position.  Examiner notes that this would be desirable for users who utilize their phone for multiple purposes, such as watching videos, rather than hand held texting or calls.  Examiner notes that by biasing the handle of Haymond outwardly, the phone may be steady on its side and able to watch videos without being hand held.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Haymond.
Regarding claim 13, Haymond discloses the phone grip attachment as recited in claim 1, further comprising adhesive 30 for securing the attachment to the phone, but does not disclose the use of “foam tape”.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any known adhesive as required by Haymond, such as tape, glue, super glue, hot glue, double sided tape, masking tape, packing tape, gum, epoxy, or foam tape.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Allowable Subject Matter
Claims 14, 16-20 are allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner notes that the instant claims are identical to: claims filed on 3/16/2018 for parent case 15/923629; and claims filed on 1/30/2020 for parent case 16/777383.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M MORGAN/Primary Examiner, Art Unit 3677